   Case 2:19-cr-00952-SDW Document 10 Filed 05/12/20 Page 1 of 1 PageID: 41
                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                  *
                               *
   v.                          *      CRIM. NO. 19-952 (SDW)
                               *
ANGELO BARCELO                 *
                               *
                             *****
 ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING
             FOR FELONY PLEAS AND/OR SENTENCINGS

        In accordance with Standing Order 2020-06, this Court finds:

  ✔      That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

  ✔      That the proceeding(s) to be held today cannot be further delayed without serious harm

to the interests of justice, for the following specific reasons:

1. The parties have worked diligently to reach a resolution through a stipulated plea agreement. The
defendant does not want to jeopardize the plea by undue delay and wishes to proceed with a Rule 11
hearing. 2. Inability to conduct in-person hearing for indefinite period. 3. Consent of defendant.
Accordingly, the proceeding(s) held on this date may be conducted by:
   ✔      Video Teleconferencing

          Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

                  The Defendant (or the Juvenile) is detained at a facility lacking video

        teleconferencing capability.

                  Other:




                                                                     s/ Susan D. Wigenton
Date: May 12, 2020
                                                                   Honorable Susan D. Wigenton
                                                                   United States District Judge
